--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 
WORTHINGTON INDUSTRIES, INC.
AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT FOR GEORGE STOE - 2013


Effective as of the date specified in the attached Notice of Grant (the “Grant
Date”), Worthington Industries, Inc. (the “Company” shall mean Worthington
Industries, Inc. individually, or together with its subsidiaries, as the context
requires), hereby grants to the individual identified in the Notice of Grant
(the “Participant”) an award consisting of the number of restricted common
shares of the Company (“Restricted Stock”) set forth in the Notice of
Grant.  The Restricted Stock is subject to the terms and conditions described in
the Worthington Industries, Inc. Amended and Restated 1997 Long-Term Incentive
Plan (the “Plan”) and this Restricted Stock Award Agreement (this “Agreement”).
 
Section 1.
Vesting

 
Except as provided in Section 2, the Restricted Stock will vest on the first
anniversary of the Grant Date, provided that the Participant has continuously
remained an employee of the Company though such date.
 
Section 2.
Accelerated Vesting

 
(a)           Death or Disability.  Any unvested Restricted Stock shall become
fully vested if the Participant dies or becomes disabled, as determined by the
Committee.
 
(b)           Retirement.   Any unvested Restricted Stock generally is forfeited
if the Participant terminates employment due to on retirement, but the
Committee, in its sole discretion, may cause all or a portion of the Restricted
Stock to vest as of the date of retirement, as determined by the Committee.
 
(c)           Change in Control.  If there is a Change of Control and within two
years thereafter the Participant’s employment is terminated by the Company
without “cause” or by the Participant “due to an adverse change in the terms of
the Participant’s employment” (as those terms are defined in rules adopted by
the Committee), any unvested Restricted Stock shall become fully vested on the
date employment is terminated.  The provisions of this Section 2(c)  shall apply
in lieu of the provisions of Section 10 of the Plan.
 
Section 3.
Transferability



Until the Restricted Stock becomes vested as described in Sections 1 or 2, the
Restricted Stock may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.
Rights Before Vesting.

 
Before the Restricted Stock vests, (a) the Restricted Stock will be held in
escrow by the Company; (b) the Participant may exercise full voting rights
associated with the Restricted Stock; and (c) the Participant shall be entitled
to all dividends and other distributions paid with respect to the Restricted
Stock, but such dividends and other distributions will be held in escrow by the
Company and shall be subject to the same restrictions, terms and conditions as
the Restricted Stock to which they relate.
 
Section 5.
Settlement

 
If the applicable terms and conditions of this Agreement are satisfied, the
Restricted Stock will be released from any transfer restrictions or delivered to
the Participant with reasonable promptness after all applicable restrictions
have lapsed.  Any fractional shares of Restricted Stock shall be settled in cash
based upon the Fair Market Value of a Common Share on the settlement date.
 
The issuance of Shares shall be subject to the satisfaction of the Company’s
counsel that such issuance shall be in compliance with applicable Federal and
state securities laws.  Any Shares delivered under the Plan shall be subject to
such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares are then
listed and any applicable Federal or state securities law, and the Committee may
cause a legend or legends to be put on any certificates evidencing such Shares
to make appropriate reference to such restrictions.
 
Section 6.
Withholding

 
The Company is authorized to withhold in respect of the Restricted Stock, the
amount of withholding taxes due in respect of vesting of such Restricted Stock
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes.  The Committee may
establish procedures for election by the Participant to satisfy such withholding
taxes by delivery of, or directing the Company to retain, Shares that would
otherwise be deliverable upon vesting of the Restricted Stock.
 
Section 7.
Forfeiture

 
In the event that the Participant terminates employment with the Company for any
reason whatsoever, and within 18 months after the date thereof becomes
associated with, employed by, renders services to, or owns any interest in
(other than any nonsubstantial interest, as determined by the Committee), any
business that is in competition with the Company or with any business in which
the Company has a substantial interest as determined by the Committee, the
Committee, in its sole discretion, may require the Participant to return to the
Company the economic value of the Restricted Stock which is realized or obtained
(measured as of the date on which the Restricted Stock vested) by the
Participant at any time during the period beginning on that date which is six
months prior to the date of the Participant’s termination of employment with the
Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 8.
Other Terms and Conditions.

 
(a)           Beneficiaries.  The Participant may designate a beneficiary to
receive any Restricted Stock that is unsettled in the event of the Participant’s
death.  If no beneficiary is designated, the Participant’s beneficiary shall be
the Participant’s surviving spouse and, if there is no surviving spouse, the
Participant’s estate.
 
(b)           No Guarantee of Employment.  The granting of Restricted Stock
shall not confer upon the Participant any right to continued employment with the
Company, nor shall it interfere in any way with the right of the Company to
terminate the employment of the Participant at any time, with or without cause.
 
(c)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws (other than laws governing conflicts of laws) of the
State of Ohio.
 
(d)           Rights and Remedies Cumulative.  All rights and remedies of the
Company and of the Participant enumerated in this Agreement shall be cumulative
and, except as expressly provided otherwise in this Agreement, none shall
exclude any other rights or remedies allowed at law or in equity, and each of
said rights or remedies may be exercised and enforced concurrently.
 
(e)           Captions.  The captions contained in this Agreement are included
only for convenience of reference and do not define, limit, explain or modify
this Agreement or its interpretation, construction or meaning and are in no way
to be construed as a part of this Agreement.
 
(f)           Severability.  If any provision of this Agreement or the
application of any provision hereof to any person or any circumstance shall be
determined to be invalid or unenforceable, then such determination shall not
affect any other provision of this Agreement or the application of said
provision to any other person or circumstance, all of which other provisions
shall remain in full force and in effect.
 
(g)           Entire Agreement.  This Agreement, together with the Notice of
Grant and the Plan, which are incorporated herein by reference, constitutes the
entire agreement between the Company and the Participant in respect of the
subject matter of this Agreement, and this Agreement supersedes all prior and
contemporaneous agreements between the parties hereto in connection with the
subject matter of this Agreement.  No officer, director, employee or other
servant or agent of the Company, and no servant or agent of the Participant, is
authorized to make any representation, warranty or other promise not contained
in this Agreement.  No change, termination or attempted waiver of any of the
provisions of this Agreement shall be binding upon any party hereto unless
contained in a writing signed by the party to be charged.
 
(h)           Restricted Stock Subject to the Plan. The Restricted Stock is
subject to the terms and conditions described in this Agreement and the Plan,
which is incorporated by reference into and made a part of this Agreement.  In
the event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan will govern except as specifically provided in
this Agreement.  The Committee has the sole responsibility for interpreting the
Plan and this Agreement, and the Committee’s determination of the meaning of any
provision in the Plan or this Agreement will be binding on the
Participant.  Capitalized terms that are not defined in this Agreement have the
same meaning as in the Plan.


(i)           Section 83(b) Election. The Participant may file an election
pursuant to Section 83(b) of the Code to be taxed currently on the Fair Market
Value of the Restricted Stock (less any purchase price paid for the Restricted
Stock).  The election will be made on a form provided by the Company and must be
filed with the Internal Revenue Service no later than 30 days after the Grant
Date. The Participant must seek the advice of the Participant’s own tax advisors
as to the advisability of making such an election, the potential consequences of
making such an election, the requirements for making such an election, and the
other tax consequences of the Restricted Stock under federal, state, and any
other laws, rules and regulations that may be applicable. The Company and its
agents have not and are not providing any tax advice to the Participant.
 
 
 
3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------